 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5
 6   INTERNATIONAL MARKETS LIVE, INC.,
                                                             Case No.: 2:19-cv-02024-JAD-NJK
 7             Plaintiff(s),
                                                                            ORDER
 8   v.
                                                                        (Docket No. 10)
 9   SALMAN FAZAL,
10             Defendant(s).
11         Pending before the Court is Plaintiff’s ex parte motion for extension of time to serve
12 complaint and order for service by publication. 1 Docket No. 10. The motion is properly resolved
13 without a hearing. Local Rule 78-1. For the reasons stated below, the motion is GRANTED in
14 part and DENIED in part.
15         Plaintiff’s request to serve the complaint by publication is briefed incorrectly. Plaintiff’s
16 motion discusses Fed.R.Civ.P. 4(e), which pertains to serving a person within a judicial district of
17 the United States. See Docket No. 10 at 2–3. However, it appears that Defendant is not within a
18 judicial district of the United States. See Docket No. 11 at 1 (noting that Defendant’s last known
19 address, as provided, was in Canada). Thus, the applicable rule is Fed.R.Civ.P. 4(f), which pertains
20 to serving a person in a foreign country. See, e.g., Ahrens v. Pecknick, 2016 WL 6806325, at *1–
21 2 (D. Nev. Nov. 15, 2016). Because Plaintiff failed to brief this issue under the applicable rule,
22 the Court will deny without prejudice the request to serve the complaint by publication.
23         Plaintiff’s request for an extension of time to serve the complaint is also briefed incorrectly.
24 Plaintiff’s motion discusses Fed.R.Civ.P. 4(m), which pertains to the time limit for service. See
25 Docket No. 10 at 3–4. However, Rule 4(m) “does not apply to service in a foreign country under
26
           1
             As an initial matter, the motion was filed on an ex parte basis with no showing as to why
27 an ex parte designation is appropriate. See, e.g., Maxson v. Mosaic Sales Solutions U.S. Operating
   Co., 2015 WL 4661981, *1–2 (D. Nev. July 29, 2015) (addressing disfavored nature of ex parte
28 requests, and the standards applicable to them); see also Local Rule IA 7-2. Thus, the Court will
   instruct the Clerk’s Office to remove the ex parte designation.
                                                      1
 1 Rule 4(f)[.]” Although Rule 4(m) does not apply to service of process on a person in a foreign
 2 country, the Court “is not precluded from setting a reasonable time limit for service in a foreign
 3 country so that it can properly manage a civil case.” Karimi v. Poker Media Sys. SAS, 2013 WL
 4 4048578, at *2 (D. Nev. Aug. 8, 2013); see also Baja Developments LLC v. TSD Loreto Partners,
 5 2009 WL 2762050, at *1 (D. Ariz. Aug. 28, 2009) (citations omitted). Thus, the Court grants
 6 Plaintiff 90 days from the date of this order to complete service of process on Defendant. Proof
 7 of service must be filed no later than July 2, 2020.
 8         Accordingly, the Court DENIES without prejudice Plaintiff’s request for service by
 9 publication. Docket No. 10. Further, the Court GRANTS Plaintiff’s request for an extension of
10 time to serve the complaint. Id. Plaintiff must serve Defendant in accordance with Fed.R.Civ.P.
11 4(f) no later than July 2, 2020. The Court INSTRUCTS the Clerk’s Office to remove the ex parte
12 designation on Plaintiff’s motion. Id.
13         IT IS SO ORDERED.
14         Dated: April 3, 2020
15                                                             ______________________________
                                                               Nancy J. Koppe
16                                                             United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
